Neal, Judge, dissenting. I do not agree that the doctrine of laches bars recovering overpayment in this non- fraud Employment Security Division cáse. ■ In addition to the facts set out in the prevailing, opinion the Board based its decision on a finding that the claimant has over $10,000 in savings and that her monthly household income exceeds her monthly expenses by approximately $800. On appeal, the findings of fact of the Board of Review are conclusive if they are supported by substantial evidence. Hunt v. Director, 57 Ark. App. 152, 942 S.W.2d 873 (1997). Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Id. Our review is limited to a determination of whether the Board could reasonably reach its decision upon the evidence before it. Id. We review the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Board’s findings. See Feagin v. Everett, 9 Ark. App. 59, 652 S.W. 2d 839 (1983). Even when there is evidence upon which the Board might have reached a different decision, the scope of judicial review is limited to a determination of whether the Board could reasonably reach its decision upon the evidence before it. See Perdrix-Wang v. Director, 42 Ark. App. 218, 856 S.W.2d 636 (1993). The relevant code section, Ark. Code Ann. § 11-10-532(b)(1) (1997), is as follows: (A) If the director finds that any person has received any amount as benefits under this chapter to which he was not entitled by reasons other than fraud, willful misrepresentation, or willful non-disclosure of facts, the person shall be liable to repay the amount of the fund. (B) In lieu of requiring the repayment, the director may recover the amount by deduction from fifty percent (50%) of any future benefits playable to the person under this chapter unless the director finds that the overpayment was received without fault on the part of the recipient and that its recovery would be against equity and good conscience (Emphasis added.) A recovery of overpayment may be required so long as it does not violate the standard of “equity and good conscience.” Vaughn v. Everett, 5 Ark. App. 149, 633 S.W.2d 401 (1982). This standard requires the trier of fact to draw upon precepts of justice and fairness as opposed to application of rigid or specific rules. In applying the “equity and good conscience” standard, the fact finder may consider such matters as whether recovery of the overpayment would impose extra ordinary hardship on the claimant. See Vaughn v. Everett, supra. Nothing in this record suggests that repayment would create a hardship. I agree that the time between the overpayment and the determination is troublesome. However, that is a matter for the legislature to address. Based upon our appellate review, I would affirm the decision of the Board of Review. Stroud, C.J., joins.